Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement Fig.3 filed 14 January 2022 has been accepted.

Allowable Subject Matter
Claims 1-6, 8 & 10-20 are allowed.
	Applicant incorporates indicated allowable subject matter of claim 7 into independent claim 1 and claim 9 into independent claim 8.  Further, indicated allowable subject matter of claim 15 has been re-written in independent form, inclusive of features of claim 8.  
Regarding claim 4 and the phrase “in completely aligned windings” appears to refer to the cross-sectional shape of the portion of the winding in the slot accommodating portion 12, per par.[0044], Fig.1 and applicant’s comments with respect thereto on p.8 of the 06 June 2022 response. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BURTON S MULLINS/            Primary Examiner, Art Unit 2832